                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION

MICHAEL HIGGINS,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )        Civ. No. 1:20-CV-264-DSC
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
       Defendant.                            )


                                            ORDER

       Defendant, Andrew M. Saul, Commissioner of Social Security, has moved this Court,

pursuant to sentence four of 42 U.S.C. § 405(g), to enter a judgment reversing his decision with a

remand of the case for further administrative proceedings. Plaintiff, through counsel, consents to

Defendant’s Motion for Remand to the Commissioner.

       Pursuant to the power of this Court to enter a judgment reversing the Commissioner’s

decision with remand in Social Security actions under sentence four of 42 U.S.C. § 405(g), this

Court hereby REVERSES the Commissioner’s decision under sentence four of 42 U.S.C. § 405(g)

with a remand of the case to the Commissioner for further administrative proceedings. See Shalala

v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       The Clerk of the Court is directed to enter a separate judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure.

       SO ORDERED.                  Signed: July 5, 2021
